



NEITHER THIS WARRANT NOR THE COMMON STOCK WHICH MAY BE ACQUIRED UPON EXERCISE
HEREOF HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT THERETO UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR AN EXEMPTION THEREFROM EXISTS.


No. W - ____________
Warrant to Purchase 848,176 Shares of Common
Stock (subject to adjustment)
   





WARRANT TO PURCHASE SHARES OF COMMON STOCK
of
BIOHEART, INC.


This certifies that, for value received, BlueCrest Venture Finance Master Fund
Limited, a company organized under the laws of the Cayman Islands (“BlueCrest”),
or its assigns (the “Holder”) is entitled, subject to the terms set forth below,
to purchase from Bioheart, Inc. (the “Company”), a Florida corporation, up to
848,176 shares (the “Warrant Shares”) of the common stock of the Company, par
value $.001 per share (the “Common Stock”), as constituted on the date hereof
(the “Warrant Issue Date”), upon surrender hereof, at the principal office of
the Company referred to below, with the duly executed Notice of Exercise,
attached hereto as Exhibit A (the “Notice of Exercise Form”), and simultaneous
payment therefor in lawful money of the United States or otherwise as
hereinafter provided, at the Exercise Price set forth in Section 2 below. The
number of Warrant Shares and the Exercise Price are subject to adjustment as
provided below.  The term “Warrant” as used herein shall include this Warrant,
and any warrants delivered in substitution or exchange therefor as provided
herein.  This Warrant is issued in connection with the Amendment to Loan and
Security Agreement (the “Loan Agreement”), made as of December 31, 2009 by and
between BlueCrest and the Company.
 
1. Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, at any time, or from time to
time, during the term commencing on the Warrant Issue Date and ending at 5:00
p.m., New York City time, on the ten year anniversary of the Warrant Issue Date
(the “Expiration Date”), and shall be void thereafter.
 
2. Exercise Price; Adjustment of Number of Shares and Exercise Price.
 
(a) The price at which this Warrant may be exercised shall be $0.7074 per share
of Common Stock, as may be adjusted from time to time pursuant to Section 14
hereof (the “Exercise Price”).
 
 
 

--------------------------------------------------------------------------------


 
If, prior to the earlier of (i) June 30, 2010 or (ii) Holder’s exercise of all
shares issuable hereunder (the “Anti-Dilution Period”), the Company issues new
stock (or debt convertible into stock) in a new public or private offering (the
“Offering”) generating gross proceeds of not less than $1 million (the “New
Shares”), and the price at which the Company’s stock is offered in such Offering
is less than the Exercise Price, then this Warrant shall be cancelled and the
Company shall issue Holder a new warrant under which: (i) the Exercise Price
shall be reduced to the price per share at which the Company sold the New Shares
in the Offering (the “Reduced Price”); and (ii) the number of shares issuable
under the new warrant shall be determined by dividing $600,000 by the Reduced
Price.  Holder shall deliver this original Warrant to the Company for
cancellation and, upon receipt of this Warrant, the Company shall promptly issue
a new warrant to the Holder reflecting the new terms as described in this
Section 2.  Notwithstanding anything else contained in this Warrant to the
contrary, after the expiration of the Anti-Dilution Period, the Company shall
have no further right to any rights under this Section 2(b).
 
3. Exercise of Warrant.
 
(a) In accordance with the procedures set forth in Section 1(c) below, this
Warrant may be exercised, in whole or in part, at any time, or from time to time
during the period commencing on the date that is three hundred and sixty-six
(366) days following the Warrant Issue Date (the “One Year Exercise Date”).
 
(b) During the period that this Warrant is exercisable in accordance with
Sections 1(a) above, the Holder may exercise this Warrant by presentation and
surrender of this Warrant and the delivery of the Notice of Exercise Form duly
completed and executed on behalf of the Holder and, if the date of exercise is
prior to an Initial Public Offering, the Shareholders Agreement, attached hereto
as Exhibit B, duly completed and executed on behalf of the Holder, at the
principal office of the Company (or such other office or agency of the Company
as it may designate by notice in writing to the Holder at the address of the
Holder appearing on the books of the Company), accompanied by payment of the
Exercise Price for the number of shares specified in such Notice of Exercise
Form.  Payment may be made (i) in cash or by certified or official bank check,
payable to the order of the Company, (ii) by cancellation by the Holder of
indebtedness or other obligations of the Company to the Holder, or (iii) by a
combination of the consideration described in sub-clauses (i) and (ii)
above.  Notwithstanding the foregoing, in the event that the Company undertakes
undergoes a sale or merger transaction, then (A) if the Fair Market Value (as
defined in Section 3(d) below) of one share of Common Stock is greater than the
Exercise Price in effect on such date, then this Warrant shall be deemed
automatically exercised pursuant to Section 3(d) below or (B) if the Fair Market
Value of one Share is less than the Exercise Price in effect on such date, then
this Warrant shall automatically terminate and be of no further force and
effect.
 
(c) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the Warrant Shares shall be treated for all
purposes as the holder of record of such Warrant Shares as of the close of
business on such date.  As promptly as practicable on or after such date and in
any event within ten (10) days thereafter, the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates
 
 

--------------------------------------------------------------------------------


 
for the number of shares issuable upon such exercise.  In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.
 
(d) Net Issue Exercise.  Notwithstanding any provisions herein to the contrary,
if the Fair Market Value of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
making payment of the consideration provided for in Section 3(a) above upon the
exercise of all or any part of this Warrant, the Holder may surrender this
Warrant at the principal office of the Company, together with the duly executed
Notice of Exercise Form and, if the date of exercise is prior to the Initial
Public Offering, the duly executed Shareholders Agreement, in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:
 
X =           Y (A – B)
A


X =
the number of shares of Common Stock to be issued to the Holder upon exercise
Y =
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)
A =
the Fair Market Value of one share of the Company's Common Stock (at the date of
such calculation)
B =
the Exercise Price (as adjusted to the date of such calculation)



For purposes of the above calculation, the term “Fair Market Value” shall mean
(i) if the principal market for the Common Stock is The NASDAQ Stock Market or
any other national securities exchange, the last sales price of the Common Stock
on such day as reported by such exchange or market, or on a consolidated tape
reflecting transactions on such exchange or market, (ii) if the principal market
for the Common Stock is not a national securities exchange or The NASDAQ Stock
Market and the Common Stock is quoted on the National Association of Securities
Dealers Automated Quotations System, the mean between the closing bid and the
closing asked prices for the Common Stock on such day as quoted on such System
or (iii) if the Common Stock is not quoted on the National Association of
Securities Dealers Automated Quotations System, the mean between the highest bid
and lowest asked prices for the Common Stock on such day as reported by Pink
Sheets LLC; provided, however, that if none of (i), (ii) or (iii) above is
applicable, or if no trades have been made or no quotes are available for such
day, the Fair Market Value of the Common Stock shall be reasonably determined,
in good faith, by the Board of Directors of the Company.
 
4. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which
 
 

--------------------------------------------------------------------------------


the Holder would otherwise be entitled, the Company shall make a cash payment
equal to the Exercise Price multiplied by such fraction.
 
5. Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
6. Rights of Shareholders.  Subject to Sections 12, 14 and 16 of this Warrant,
the Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised as
provided herein.
 
7. Transfer of Warrant.
 
(a) Warrant Register.  The Company will maintain a register (the "Warrant
Register") containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his or her address as
shown on the Warrant Register by written notice to the Company, requesting such
change.  Any notice or written communication required or permitted to be given
to the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register.  Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.
 
(b) Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing. Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.
 
(c) Transferability and Nonnegotiability of Warrant.
 
(i) The Holder hereby acknowledges that neither this Warrant nor the Warrant
Shares have been registered under the Securities Act of 1933, as amended (the
“Act”) and are “restricted securities” under the Act inasmuch as they are being
acquired in a transaction not involving a public offering.  The Holder hereby
agrees not to sell, transfer, assign, distribute, offer to sell,
 
 

--------------------------------------------------------------------------------


 
hypothecate or otherwise dispose of this Warrant or the Warrant Shares in the
absence of: (i) an effective registration statement under the Act as to this
Warrant or the Warrant Shares and the registration and/or qualification of this
Warrant or the Warrant Shares under any applicable federal or state securities
laws then in effect, or (ii) an exemption therefrom exists.
 
(ii) Subject to compliance with Section 7(c)(i) above and the provisions of
Section 9(f) of this Warrant, this Warrant may be transferred by the Holder with
respect to any or all of the shares purchasable hereunder.  Upon surrender of
this Warrant to the Company, together with the Assignment Form, attached hereto
as Exhibit C duly executed, and funds sufficient to pay any transfer tax, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in the
Assignment Form and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned.  Thereafter, this Warrant shall
promptly be cancelled. This Warrant may be divided or combined with other
Warrants that carry the same rights upon presentation hereof at the office of
the Company or at the office of its stock transfer agent, if any, together with
a written notice specifying the names and denominations in which new Warrants
are to be issued and signed by the Holder hereof.  Notwithstanding the
foregoing, the Company shall not be required to issue a Warrant covering less
than 1,000 shares of Common Stock.
 
8. Representations and Warranties of Company.  In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holder that:
 
(a) Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Florida and has all requisite corporate power and authority
to carry on its business as now conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.
 
(b) Authorization.  The Company has all necessary corporate power and authority
to execute, deliver and perform its obligations under this Warrant.  All
corporate action has been taken on the part of the Company, its officers,
directors, and shareholders necessary for the due authorization, execution and
delivery of this Warrant by the Company and the performance by the Company of
its obligations hereunder.  This Warrant has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights.  The Warrant
Shares have been duly and validly authorized and reserved for issuance by the
Company.
 
(c) Compliance with Other Instruments.  The authorization, execution and
delivery of this Warrant by the Company, the consummation of the transactions
contemplated hereby and the performance by the Company of its obligations
hereunder will not (i) violate any
 
 

--------------------------------------------------------------------------------


 
judgment, order, decree, injunction, law or regulation applicable to the
Company; (ii) violate any term or provision of the Articles of Incorporation
(the "Articles") or bylaws; (iii) violate, or result in a breach or default
under, any other agreement or instrument to which the Company is a party or by
which it is bound or to which its properties or assets are subject, except for
such violations, breaches or defaults under clauses (i), (ii) or (iii) above
which, individually or in the aggregate, will not result in a material adverse
effect upon the business operations, properties, assets, results of operations
or condition (financial or otherwise) of the Company, the enforceability of any
material provision of this Warrant or the ability of the Holder to enforce its
rights and remedies under this Warrant; or (iv) result in the creation of any
lien, claim or other encumbrance on any of the property or other assets of the
Company.
 
(d) Valid Issuance of Common Stock.  When the Warrant Shares have been delivered
in accordance with the terms of this Warrant, such Warrant Shares will be duly
authorized and validly issued, fully paid and nonassessable.
 
(e) Representations and Warranties in the Loan Agreement.  As of the date
hereof, each of the representations and warranties made in the Loan Agreement by
the Company are materially true and correct.
 
9. Representations and Covenants of the Holder.
 
The Holder hereby represents and covenants to the Company that:
 
(a) This Warrant and any Warrant Shares purchased upon exercise of this Warrant
will be purchased for its own account for investment and not with a view to the
offering or distribution thereof within the meaning of the Act and any
applicable state securities laws;
 
(b) The Holder has sufficient knowledge and expertise in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Company.  The Holder understands that this investment involves a high
degree of risk and could result in a substantial or complete loss of its
investment.  The Holder is capable of bearing the economic risks of such
investment;
 
(c) The Holder is an “Accredited Investor” as such term is defined under
Regulation D promulgated pursuant to the Act;
 
(d) Any subsequent sale of any Warrant Shares shall be made either pursuant to
an effective registration statement under the Act and any applicable state
securities laws, or pursuant to an exemption from registration under the Act and
any such state securities laws;
 
(e) If requested by the Company, the Holder shall submit a written statement, in
form reasonably satisfactory to the Company, to the effect that the
representations set forth in paragraphs (a) through (d) above are (x) true and
correct as of the date of purchase of any Warrant Shares hereunder or (y) true
and correct as of the date of any sale of any Warrant Shares, as applicable; and
 
(f) The Holder hereby agrees that, during the period of duration (not to exceed
one hundred eighty (180) days) specified by the Company and an underwriter of
Common Stock
 
 

--------------------------------------------------------------------------------


 
or other securities of the Company in an agreement in connection with any
offering of the Company’s securities, following the effective date of the
registration statement for a public offering of the Company's securities filed
under the Act, it shall not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase or
otherwise transfer or dispose of (other than to donees who agree to be similarly
bound) any securities of the Company held by it at any time during such period,
except Common Stock, if any, included in such registration; provided, that such
“lock-up” period applicable to the Holder shall not be greater than the shortest
lock-up period restricting any other shareholder of the Company executing
lock-up agreements in connection with such registration (including Howard J.
Leonhardt).
 
10. Legend.  Unless the Warrant Shares or other securities issuable hereunder
have been registered under the Act, upon exercise of any of the Warrants and the
issuance of any of the Warrant Shares or other securities, all certificates
representing such securities shall bear on the face thereof substantially the
following legend:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”) and may not be
sold or transferred in the absence of an effective registration statement under
the Securities Act or an exemption from such registration.  The securities
represented by this certificate are subject to certain restrictions and
agreements contained in, that certain Warrant Agreement dated July_1, 2009, by
and between BlueCrest Venture Finance Master Fund Limited and the Company and,
may not be sold, assigned, transferred, encumbered, pledged or otherwise
disposed of except upon compliance with the provisions of such Warrant
Agreement.  By the acceptance of the shares of capital stock evidenced by this
certificate, the holder agrees to be bound by such Warrant Agreement and all
amendments thereto.  A copy of such Warrant Agreement has been filed at the
office of the Company.”


In the event the date the certificates referenced above are issued prior to an
Initial Public Offering, such certificates shall include the following
additional legend:


“The securities represented by this certificate and the holder of such
securities are subject to the terms and conditions (including, without
limitation, voting agreements and restrictions on transfer) set forth in a
Shareholders Agreement, dated as of _____, 200___, a copy of which may be
obtained from the Company.  No transfer of such securities will be made on the
books of the Company unless accompanied by evidence of compliance with the terms
of such agreement.”


11. Reservation of Stock.  The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Articles to provide
 
 

--------------------------------------------------------------------------------


 
 
sufficient reserves of shares of Common Stock issuable upon exercise of the
Warrant.  The Company further covenants that all shares that may be issued upon
the exercise of rights represented by this Warrant and payment of the Exercise
Price, all as set forth herein, will be free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein).  The Company agrees
that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.
 
12. Notices.
 
(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 14 hereof, the Company shall issue a certificate
signed by its Chief Executive Officer or Chief Financial Officer setting forth,
in reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.
 
(b) in case:
 
(i) The Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company,
 
(c) then, and in each such case, the Company will mail or cause to be mailed to
the Holder or Holders a notice specifying, as the case may be, (A) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (B) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record-of Common Stock (or such stock or securities at the time receivable upon
the exercise of this Warrant) shall be entitled to exchange their shares of
Common Stock (or such other stock or securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up. Such notice shall be
mailed by overnight delivery at least 15 days prior to the date therein
specified.
 
 

--------------------------------------------------------------------------------


 
 
(d) All such notices, advices and communications shall be deemed to have been
received (i) in the case of personal delivery, on the date of such delivery and
(ii) in the case of mailing, on the next business day following the date of such
mailing by overnight delivery.
 
13. Amendments.
 
(a) Any term of this Warrant may be amended with the written consent of the
Company and the Holder.
 
(b) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
14. Adjustments.  The Exercise Price and the number of Warrant Shares
purchasable hereunder are subject to adjustment from time to time as follows:
 
(a) Reclassification, etc.  In case of any reorganization of the Company (or any
other corporation, the securities of which are at the time receivable on the
exercise of this Warrant) after the Warrant Issue Date or in case after such
date the Company (or any such other corporation) shall consolidate with or merge
into another corporation or convey all or substantially all of its assets to
another corporation, then, and in each such case, the Holder of this Warrant
upon the exercise thereof as provided herein at any time after the consummation
of such reorganization, consolidation, merger or conveyance, shall be entitled
to receive, in lieu of the securities and property receivable upon the exercise
of this Warrant prior to such consummation, the securities or property to which
such Holder would have been entitled upon such consummation if such Holder had
exercised this Warrant immediately prior thereto; in each such case, the terms
of this Warrant shall be applicable to the securities or property receivable
upon the exercise of this Warrant after such consummation.
 
(b) Split, Subdivision or Combination of Shares.  If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination.
 
(c) Adjustments for Dividends in Stock or Other Securities or Property.  If
while this Warrant, or any portion hereof, remains outstanding and unexpired,
the holders of the securities as to which purchase rights under this Warrant
exist at the time shall have received, or, on or after the record date fixed for
the determination of eligible shareholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and
 
 

--------------------------------------------------------------------------------


 
 had thereafter, during the period from the date hereof to and including the
date of such exercise, retained such shares and/or all other additional stock
available by it as aforesaid during such period, giving effect to all
adjustments called for during such period by the provisions of this Section 14.
 
(d) Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment pursuant to this Section 14, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of Warrant Shares and the amount, if any, of other property that at the
time would be received upon the exercise of the Warrant.
 
(e) No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 14 and in the taking
of all such action as may be reasonably necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
15. Piggyback Registration Rights
 
15.1.  If at any time during the period commencing on the Six Month Post-IPO
Exercise Date and ending on the Expiration Date (the “Piggyback Registration
Period”), the Company proposes to register any shares of its Common Stock under
the Securities Act on any form for registration thereunder (the “Registration
Statement”) for its own account or the account of shareholders (other than a
registration solely relating to (i) shares of Common Stock underlying a stock
option, restricted stock, stock purchase or compensation or incentive plan or of
stock issued or issuable pursuant to any such plan, or a dividend investment
plan; (ii) a registration of securities proposed to be issued in exchange for
securities or assets of, or in connection with a merger or consolidation with,
another corporation or other entity; or (iii) a registration of securities
proposed to be issued in exchange for other securities of the Company), it will
at such time give prompt written notice to the Holder of its intention to do so
(the “Section 15.1 Notice”).  Upon the written request of the Holder given to
the Company within ten (10) days after the giving of any Section 15.1 Notice
setting forth the number of shares of Warrant Shares intended to be disposed of
by the Holder and the intended method of disposition thereof, the Company will
include or cause to be included in the Registration Statement the shares of
Warrant Shares which the Holder has requested to register, to the extent
provided in this Section 15 (a “Piggyback Registration”).  Notwithstanding the
foregoing, the Company may, at any time, withdraw or cease proceeding with any
registration pursuant to this Section 15.1 if it shall at the same time withdraw
or cease proceeding with the registration of all of the Common Stock originally
proposed to be registered.  The Company shall be obligated to file and cause the
effectiveness of only one (1) Piggyback Registration; provided however, that to
the extent that shares for which registration is requested pursuant hereto are
excluded under Section 15.5, such shares shall be eligible for Piggyback
Registration, notwithstanding the one Piggyback Registration limit.  The shares
of Warrant Shares set forth in the Section 15.1 Notice are referred
 
 

--------------------------------------------------------------------------------


 
to for purposes of this Section 15 as the “Registrable Shares”.


15.2           Company Covenants.  Whenever required under this Section 15 to
include Registrable Shares in a Registration Statement, the Company shall, as
expeditiously as reasonably possible:


(a) Use its commercially reasonable efforts to cause such Registration Statement
to become effective and cause such Registration Statement to remain effective
until the earlier of the Holder having completed the distribution of all its
Registrable Shares described in the Registration Statement or six (6) months
from the effective date of the Registration Statement (or such later date by
reason of suspensions the effectiveness as provided hereunder). The Company will
also use its commercially reasonable efforts to, during the period that such
Registration Statement is required to be maintained hereunder, file such
post-effective amendments and supplements thereto as may be required by the
Securities Act and the rules and regulations thereunder or otherwise to ensure
that the Registration Statement does not contain any untrue statement of
material fact or omit to state a fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading; provided, however, that if applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment permits, in lieu of filing a post-effective amendment that (i)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(ii) reflects facts or events representing a material or fundamental change in
the information set forth in the Registration Statement, the Company may
incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) in the Registration Statement.
 
(b) Prepare and file with the Unites States Securities and Exchange Commission
(the “SEC”) such amendments and supplements to such Registration Statement, and
the prospectus used in connection with such Registration Statement, as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement.
 
(c) Furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus as amended or supplemented from time to time, in
conformity with the requirements of the Securities Act, and such other documents
as it may reasonably request in order to facilitate the disposition of
Registrable Shares owned by the Holder; provided that, in no event, shall the
Company be required to incur printing expenses in excess of $1,000 in complying
with its obligations under this Section 15.2(c).
 
(d) Use its commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other federal or
state securities laws of such jurisdictions as shall be reasonably requested by
the Holder; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.
 
 
 

--------------------------------------------------------------------------------


 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.
 
(f) Notify the Holder, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, (a) when the Registration
Statement or any post-effective amendment and supplement thereto has become
effective; (b) of the issuance by the SEC of any stop order or the initiation of
proceedings for that purpose (in which event the Company shall make use
commercially reasonable efforts to obtain the withdrawal of any order suspending
effectiveness of the Registration Statement. at the earliest possible time or
prevent the entry thereof); (c) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and (d) of the happening of any event as a result
of which the prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.
 
(g) Cause all such Registrable Shares registered hereunder to be listed on each
exchange or quotation service on which similar securities issued by the Company
are then listed or quoted.
 
(h) Provide a transfer agent and registrar for all Registrable Shares registered
pursuant hereunder and CUSIP number for all such Registrable Shares, in each
case not later than the effective date of such registration.
 
15.3           Furnish Information.  In connection with a registration in which
the Holder is participating, such Holder agrees to execute and deliver such
other agreements as may be reasonably requested by the Company or the
underwriter. In addition, if requested by the Company or the representative of
the underwriters of Common Stock (or other securities) of the Company, the
Holder shall provide, within ten (10) days of such request, such information
related to such Holder as may be required by the Company or such representative
in connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.


15.4           Expenses of Company Registration.  All expenses other than
underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to Section 15.1, including,
without limitation, all registration, filing and qualification fees, printers'
and accounting fees and fees, disbursements of counsel for the Company and
disbursements of counsel for the Holder up to $10,000 (the “Registration
Expenses”) shall be borne by the Company.


15.5           Underwriting Requirements.  In connection with any offering
involving an underwriting of shares of the Company’s capital stock, the Company
shall not be required under Section 15.1 to include any of the Holder’s
Registrable Shares in such underwriting unless the Holder accepts the terms of
the underwriting as agreed upon between the Company and the underwriters
selected by it (or by other persons entitled to select the underwriters), and
then only
 
 

--------------------------------------------------------------------------------


 
in such quantity as the underwriters determine in their sole and reasonable
discretion will not materially jeopardize the success of the offering by the
Company, and the Holder enters into such lock-up agreements as may be reasonably
required of other selling shareholders in such Registration Statement.  If the
total amount of securities, including Registrable Shares, requested by
shareholders to be included in such offering exceeds the amount of securities
sold other than by the Company that the underwriters determine in their sole and
reasonable discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Shares, which the underwriters determine in
their sole and reasonable discretion will not materially jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
selling shareholders according to the total amount of securities entitled to be
included therein owned by each selling shareholder or in such other proportions
as shall mutually be agreed to by such selling shareholders).  For purposes of
the preceding parenthetical concerning apportionment, for any selling
shareholder who is a holder of Registrable Shares and is a partnership or
corporation, the partners, retired partners and shareholders of such holder, or
the estates and family members of any such partners and retired partners and any
trusts for the benefit of any of the foregoing persons shall be deemed to be a
single “selling shareholder”, and any pro-rata reduction with respect to such
“selling shareholder” shall be based upon the aggregate amount of shares
carrying registration rights owned by all entities and individuals included in
such “selling shareholder”, as defined in this sentence.


15.6           Indemnification.  In the event that any Registrable Shares are
included in a Registration Statement under this Section 15.


(a)           To the extent permitted by law, the Company will promptly
indemnify and hold harmless the Holder, any underwriter (as defined in the
Securities Act) for the Holder and each person, if any, who controls the Holder
or underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject under the Securities Act, or the Exchange Act, insofar
as such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or any rule or
regulation promulgated under the Securities Act, or the Exchange Act, and the
Company will pay to the Holder, underwriter or controlling person, as incurred,
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section
15.6(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action incurred by the Holder, underwriter or controlling person to the
extent that such party’s loss, claim, damage, liability or action arises out of
or is based upon a Violation which occurs in
 
 

--------------------------------------------------------------------------------


 
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such party.


(b)           To the extent permitted by law, the Holder will indemnify and hold
harmless the Company, its directors, officers, and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, any underwriter, any other holder selling securities in such Registration
Statement and any controlling person of any such underwriter or other holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, or
the Exchange Act, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by the Holder
expressly for use in connection with such registration; and the Holder will pay,
as incurred, any legal or other expenses reasonably incurred by any person
intended to be indemnified pursuant to this Section 15.6(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section
15.6(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Holder, which consent shall not be unreasonably withheld; provided,
further, that, in no event shall any indemnity under this Section 15.6(b) exceed
20% of the cash value of the gross proceeds from the offering received by the
Holder.


(c)           Promptly after receipt by an indemnified party under this Section
15.6 of notice of the commencement of any action (including any governmental
action), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 15.6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
15.6, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 15.6.


(d)           If the indemnification provided for in this Section 15.6 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable
 
 

--------------------------------------------------------------------------------


 
 by such indemnified party as a result of such loss, liability, claim, damage,
or expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.


(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.


(f)           The obligations of the Company and the Holder under this Section
15.6 shall survive the completion of any offering of Registrable Shares in a
Registration Statement under this Section 15, and otherwise.


15.7.           Reports Under Securities Exchange Act of 1934.  With a view to
making available to the Holder the benefits of Rule 144 under the Securities Act
(“Rule 144”) and any other rule or regulation of the SEC that may at any time
permit the Holder to sell shares of the Company’s Common Stock to the public
without registration, commencing immediately after the date on which a
registration statement filed by the Company under the Securities Act becomes
effective, the Company agrees to use its best efforts to:


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and


(c)           furnish to the Holder, so long as the Holder owns any Registrable
Shares, forthwith upon request (i) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (ii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.


15.8.           Permitted Transferees.  The rights to cause the Company to
register Registrable Shares granted to the Holder by the Company under this
Section 15 may be assigned in full by a Holder in connection with a transfer by
the Holder of its Registrable Shares or Warrants if: (a) the Holder gives prior
written notice to the Company; (b) such transferee agrees to comply with and be
bound by the terms and provisions of this Agreement; (c) such transfer is
otherwise in compliance with this Agreement and (d) such transfer is otherwise
effected in accordance with applicable securities laws.  Except as specifically
permitted by this Section 15.8, the rights of a Holder with respect to
Registrable Shares as set out herein shall not be transferable
 
 

--------------------------------------------------------------------------------


 
to any other person, and any attempted transfer shall cause all rights of the
Holder therein to be forfeited.


15.9           Termination of Registration Rights.  The Holder shall no longer
be entitled to exercise any registration rights provided for in Section 15.1
after such time at which all Registrable Shares held by the Holder can be sold
in any three-month period without registration in compliance with Rule 144 of
the Act.


16. Information.  So long as the Holder holds the Warrant and/or shares of
Common Stock, the Company shall deliver to the Holder, promptly after mailing,
copies of all notices, reports, financial statements, proxies or other written
communication delivered or mailed to the holders of the Common Stock.
 
17. Descriptive Headings.  The description headings of the several sections and
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.
 
18. Governing Law.  This Warrant shall be construed and enforced under the laws
of the State of Florida without regard to conflicts of law provisions
 
19. Waiver of Jury Trial.  THE COMPANY AND THE HOLDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY MADE BY THE HOLDER AND THE COMPANY.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date set
forth below.
 




Dated:  December 31, 2009
         
BLUECREST VENTURE FINANCE MASTER FUND LIMITED
acting through its duly appointed agent and investment manager, BlueCrest
Capital Management LLP
BIOHEART INC.
           
By:  ______________________________________________                                                                  
By:  ___________________________________________                                                                  
Name:
  Name:
Title:
  Title:




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE FORM


To:           Bioheart Inc.


(1)  The undersigned hereby (A) elects to purchase ______ shares of Common Stock
of Bioheart Inc., pursuant to the provisions of Section 3(b) of the attached
Warrant, and tenders herewith payment of the purchase price for such shares in
full, or (B) elects to exercise this Warrant for the purchase of_______ shares
of Common Stock, pursuant to the provisions of Section 3(d) of the attached
Warrant.
 
(2)  In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued are being acquired
solely for the account of the undersigned and not as a nominee for any other
party, and for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.
 
(3)  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 


____________________________________
(Name)




(4)  Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:








_____________________________________
Name:
Date:



 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


FORM OF SHAREHOLDERS’ AGREEMENT



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


ASSIGNMENT FORM


FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 


Name of Assignee
Address
No. of Shares









and does hereby irrevocably constitute and appoint _____________ Attorney to
make such transfer on the books of Bioheart Inc. maintained for the purpose,
with full power of substitution in the premises.


The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment and that the Assignee will not
offer, sell or otherwise dispose of this Warrant or any shares of stock to be
issued upon exercise hereof except under circumstances which will not result in
a violation of the Securities Act of 1933, as amended, or any state securities
laws.  Further, the Assignee has acknowledged that upon exercise of this
Warrant, the Assignee shall, if requested by the Company, confirm in writing, in
a form satisfactory to the Company, that the shares of stock so purchased are
being acquired for investment and not with a view toward distribution or resale.




Name:_______________________________________                                                                
Dated:
 